Citation Nr: 0113870	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-10 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to November 5, 1997, 
for the grant of a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from November 1952 to December 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  That decision denied the veteran's request for an 
earlier effective date for the grant of TDIU. 


FINDING OF FACT

1.  The veteran became unemployable in February 1996.

2.  There was a pending claim at the time he became 
unemployable.


CONCLUSIONS OF LAW

1.  The veteran's statement received in May 1992 constituted 
an informal claim for TDIU benefits.  38 C.F.R. § 3.155 
(2000).

2.  The criteria for an effective date of March 1, 1996 for 
the grant of entitlement to TDIU have been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was granted service connection for rheumatoid 
arthritis and assigned a zero percent rating, effective 
October 17, 1962.  In a rating decision dated in April 1970, 
the RO increased the rating to 40 percent, effective November 
25, 1969.  In a rating decision dated in March 1984, the RO 
increased the rating to 70 percent, effective January 13, 
1984.  

In a rating decision dated in November 1988, the RO denied 
the veteran's request for TDIU.  In April 1989, the veteran 
filed a notice of disagreement.  In July 1989, the veteran 
again submitted a request for TDIU.  In November 1989, the 
veteran testified at a personal hearing.  In March 1990, the 
hearing officer confirmed the denial of entitlement to TDIU.  
In October 1990, the Board denied the veteran's request for 
entitlement to TDIU.  In February 1991, the veteran filed a 
notice of appeal with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
His case was ultimately dismissed in August 1992 for failure 
to prosecute his appeal.  

In a statement received by the RO on May 13, 1992, the 
veteran sought an increased rating for his service-connected 
rheumatoid arthritis and also stated that he was unemployable 
because of his rheumatoid arthritis and attached a copy of a 
letter dated in October 1991 from a Dr. Hicks, who had 
treated the veteran since 1986.  In the letter, Dr. Hicks 
stated that because of the veteran's rheumatoid arthritis, 
Dr. Hicks found him "unable to perform any significant 
amount of physical labor and probably unable to sit for any 
prolonged period of time in one position due to restricted 
motion and chronic pain."   


Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with statements of the 
case in April 1989 and February 2000 as well as a 
supplemental statement of the case in November 2000, all of 
which informed him of the evidence necessary to substantiate 
his claim and provided him with an opportunity to submit 
additional evidence.  The veteran's private medical records 
were considered in ascertaining his entitlement to his claim.  

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Pertinent Criteria

Effective Dates

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155.  See 38 C.F.R. § 3.157 (2000).

In general, 38 C.F.R. § 3.400, pertaining to the assignment 
of effective dates, provides that except as otherwise 
provided, the effective date of an evaluation and award of 
DIC based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C.A. 5110(a). 

The Court and VA's General Counsel have interpreted the 
provisions of 38 C.F.R. 
§ 3.400(o) (2000) as meaning that: If the increase occurred 
within one year prior to the claim, the increase is effective 
as of the date the increase was "factually ascertainable." If 
the increase occurred more than one year prior to the claim, 
the increase is effective the date of claim. If the increase 
occurred after the date of claim, the effective date is the 
date of increase. 38 U.S.C.A. § 5110(b)(2) (West 1991); 
Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (1999).

Analysis

In this case, the October 24, 1990 Board decision denying 
entitlement for TDIU became final following the Court's 
dismissal of the veteran's claim in August 1992.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).  

In reviewing the evidence in the claims file, the Board finds 
that a statement received from the veteran in May 1992 
constitutes an informal claim for TDIU benefits.  Such 
informal claim remained pending until the RO took action in 
the form of its August 1999 rating decision.  As set out 
above, regulations provide that VA has the duty to recognize 
informal claims.  

Regulations further provide that if a formal claim is 
received within one year of the VA's notice of the 
requirement for such, the effective date may be established 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  Further, an effective date could have been 
established up to one year prior to such informal claim, if 
an increase in disability was first factually ascertainable 
within one year prior to that date.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim and pointed out that the 
applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2) (West 1991); see 38 C.F.R. §§ 3.400, 
3.155 (2000); Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).  In that case, the RO did not provide the veteran 
with a formal claim for benefits, and thus the one-year 
period did not begin to run.  

However, the date of claim is just one fact to be considered 
in the assignment of an effective date.  Although the veteran 
indicated in 1992 that he was unemployable, the facts 
establish that he was employed during this appeal period.  
According to the veteran's 21-8940, he was employed from 
January 1992 to February 1996.  He earned $2,000.00 per month 
and earned $24,000 in 1995.  This constitutes substantial, 
gainful employment.  The veteran's own sworn statements 
constitute negative evidence and clearly establish that he 
was employable and employed.  In April 1996, Dr. Hicks 
reported that the veteran was unable to perform any 
significant physical labor.  This document would also 
constitute an informal claim for benefits.  38 C.F.R. 
§ 3.157(b)(2).  Based on the veteran's sworn statement that 
he stopped working in February 1996 and he earned $24,000 in 
1995, we conclude that the effective date should be the first 
day of the month after he stopped working; March 1, 1996.

In reaching this determination, the record establishes that 
there are conflicts in the record.  In May 1992, the veteran 
indicated that he was unemployable.  However, according to 
his 21-8940, dated in 1998, he was employed in 1992.  He has 
also variously reported that he stopped employment in 1995 
and 1996.  His hearing testimony reflected that he was in 
doubt as to when he stopped employment.  The 21-4192 and the 
lay statement to the effect that the veteran stopped work in 
1995 is in conflict with the veteran's own, sworn 21-8940.  
In view of the prior statements that he was unemployable, 
followed by periods of employment (1986 statement that he 
last worked in 1985 and had earned no more than $500; July 
1988 statement that he last worked in 1981 and had earned 
$25,220; a statement from Craig Pennington that the veteran 
was terminated in 1984; a statement from Mr. Craig that the 
veteran last worked in February 1995; and another statement 
from the veteran that he worked from 1991 to 1995) we 
conclude that the veteran's statement that he stopped working 
in 1995 is not credible.  Therefore, the most credible 
statement, contained in the 21-8940 dated in 1998, is 
accepted as correct.  Furthermore, according to a March 30, 
1999 document, this date (February 1996) corresponds to what 
he informed his representative.


ORDER

Entitlement to an effective date of March 1, 1996 for TDIU is 
granted subject to the controlling regulations applicable to 
the payment of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


